The judgment of the circuit court upholding the validity of the intangible tax on the shares of stock held by plaintiffs in Michigan corporations should be affirmed. There is no question but that if an ad valorem tax had been levied against such stock, it would have resulted in double taxation under the authority ofStroh v. City of Detroit, 131 Mich. 109, City of Detroit v.Kresge, 200 Mich. 668, and other cases cited by Mr. Justice CARR in the foregoing opinion.
Act No. 301, Pub. Acts 1939, as amended by Act No. 233, Pub. Acts 1941, and Act No. 165, Pub. Acts 1945 (Comp. Laws Supp. 1945, § 3658-1 et seq., Stat. Ann. 1945 Cum. Supp. § 7.556[1]et seq.), commonly referred to as the Michigan intangible tax law, was enacted by the legislature long after the decisions inStroh v. City of Detroit, supra, and other cases affecting ad valorem taxes on shares of stock were rendered.
The questions raised by this case were before us in Shivel v.Kent County Treasurer, 295 Mich. 10, where we unanimously held that the tax in question was "specific" in nature, which determination fully disposes of the instant case. Justice WIEST, speaking for the Court, said:
"The tax is specific, being levied directly by legislative enactment upon ownership of designated personal property and cannot be held arbitrary, discriminatory or inequitable, and the rule of uniformity required by the Constitution, art. 10, § 3, in case of ad valorem tax, has no applicability.
"In C.F. Smith Co. v. Fitzgerald, 270 Mich. 659, 672, we held:
"`The rule of uniformity does not extend to property paying specific taxes. The legislature is given authority to impose specific taxes which shall be uniform upon the classes upon which they operate. Constitution 1908, art. 10, § 4.' *Page 141 
"The tax in question is uniform upon the classes upon which it operates."
It is the rule of uniformity prescribed by article 10, § 3, which forbids double taxation. Attorney General v. SanilacBoard of Supervisors, 71 Mich. 16; Stroh v. City of Detroit,supra; First National Bank of Wyandotte v. Detroit CommonCouncil, 253 Mich. 89; C.F. Smith Co. v. Fitzgerald, supra.
And this rule of uniformity has no application to property paying specific taxes under the plain language of the constitutional provision.
Stress is placed by appellants upon the fact that in section 3, as amended by Act No. 165, Pub. Acts 1945 (Stat. Ann. 1946 Cum. Supp. § 7.556[3]), there still appears the following provision:
"(b) The following shall be exempt from the tax imposed by this act: * * *
"(13) Intangible personal property which represents other property taxed under this act or other laws of this State and is so closely identified therewith that to impose an additional tax under this act would be unconstitutional as double taxation."
However, the same act provides in express terms for a specific tax on the ownership of shares of corporate stock. We believe the clause we have quoted does not exempt from such taxation shares of stock in Michigan corporations, for if it did the provision in regard to the specific tax on shares of stock would be meaningless. The quoted clause probably was inserted so as to prevent an ad valorem tax on shares of stock in Michigan corporations.
We shall not discuss the history of taxes on intangibles in this State prior to the enactment of the present specific tax on intangibles. The prior laws brought about unjust, discriminatory and in many respects confiscatory results and led to attempts at evasion, and, as pointed out in the briefs, *Page 142 
resulted in the flight of capital from this State. The question of the wisdom of the tax, however, is not before us. We have the unanimous opinion of this Court in Shivel v. Kent CountyTreasurer, supra, that the rule of uniformity prescribed by article 10, § 3, of the Constitution does not apply to this intangible tax as it does in the case of an ad valorem tax. This, in my opinion, settles the question.
The judgment of the lower court in favor of defendant is affirmed, but without costs, a public question being involved.
BUSHNELL, C.J., and SHARPE, BOYLES, and NORTH, JJ., concurred with BUTZEL, J.